Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           Case No. 20-21553-Civ-COOKE/GOODMAN

   PATRICK GAYLE, et al.,

           Petitioners-Plaintiffs, on behalf of themselves
           and those similarly situated,

   v.


   MICHAEL W. MEADE, et al.,


           Respondents-Defendants.
                                                         /


   NAMED PETITIONER MOHAMED HASAN ALI’S REPLY TO THE RESPONDENTS’
                                              RETURN


          The Petitioner, Mohamed Ali (the “Petitioner” or Mr. Ali), files this reply to the Return

  filed by the Respondents. ECF 281.

                                   MEMORANDUM OF LAW
        A. The Court Can Order the Release of a Petitioner on Constitutional Grounds
           Despite the Fact that He is Subject to Mandatory Detention.

           The Respondents contend that because the Petitioner is detained pursuant to 8 U.S.C.

   §1226(c) his detention is not in violation of Due Process. However, mandatory detention does

   not strip this Court of its ability to release the Petitioner on the grounds that his detention

   violates Due Process.




                                                  1
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 2 of 9




          Mandatory detention poses no barrier to release on constitutional grounds. See, e.g.,

   Vazquez Barrera v. Wolf, No. 4:20-CV-1241, 2020 WL 1904497, at *5 (S.D. Tex. Apr. 17, 2020)

   (“[T]he Supreme Court has consistently allowed for habeas challenges to detention that is

   statutorily mandated by the Immigration and Nationality Act.”); see also Singh v. Holder, 638

   F.3d 1196, 1202 (9th Cir. 2011) (“While the INA does restrict jurisdiction in federal courts

   for certain claims, it does not restrict habeas jurisdiction for petitions that raise constitutional

   claims.”) Indeed, in order for a statutory provision to bar habeas review, the Supreme Court

   has required “a particularly clear statement” of Congress’s intent to do so. Demore v, Kim,

   538 U.S. 510, 552 (2003) (“detaining an alien requires more than the rationality of a general

   detention statute; any justification must go to the alien himself.”) 538 U.S. at 517 (citing INS

   v. St. Cyr, 533 U.S. 289, 308-09 (2001)). Respondents have not shown evidence of such

   congressional intent as there is none. Thus, mandatory detention statutes do not bar this

   Court’s power to issue relief through a writ of habeas corpus.” Barrera v. Wolf, No. 4:20-CV-

   1241, 2020 U.S. Dist. LEXIS 67640, at *14-15 (S.D. Tex. Apr. 17, 2020).

         As additional indicia that mandatory detention does not preclude release, Respondents

   themselves “also [have] discretion to release individuals, including those who are

   "mandatorily detained" and to use alternatives to detention to achieve governmental

   objectives.” Fraihat v. United States Immigration & Customs Enf't, No. EDCV 19-1546 JGB

   (SHKx), 2020 U.S. Dist. LEXIS 72015, at *74 (C.D. Cal. Apr. 20, 2020). Further, ICE has

   the authority under 8 U.S.C. 1182(5)(A) to parole detainees “for urgent humanitarian reasons

   or significant public benefit”. Therefore, this is not a case where Congress narrowly

   circumscribed the power of the Attorney General or Department of Homeland Security to

   release.




                                                   2
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 3 of 9



          Following Zadvydas and Demore, every court of appeals to confront the issue has found

   that noncitizens subject to mandatory detention have the right to challenge the justification

   for detention before a neutral decisionmaker—either pursuant to the Due Process Clause or to

   avoid serious constitutional concerns. See Sopo v. U.S. Att’y Gen., 825 F.3d 1199 (11th Cir.

   2016), vacated, 890 F.3d 952 (11th Cir. 2018) (addressing detention under 8 U.S.C. § 1226(c));

   Reid v. Donelan, 819 F.3d 486 (1st Cir. 2016), withdrawn and vacated, 2018 WL 4000993 (1st

   Cir. 2018) (same); Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015) (same); Rodriguez v. Robbins,

   804 F.3d 1060 (9th Cir. 2015), rev’d sub nom. Jennings, 138 S. Ct. 830 (2018) (§§ 1226(c),

   1225(b)); Diop v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011) (§ 1226(c)); Diouf v.

   Napolitano, 634 F.3d 1081 (9th Cir. 2011) (§ 1231(a)); Ly v. Hansen, 351 F.3d 263 (6th Cir.

   2003) (§ 1226(c)).


           Courts routinely order the release of people in mandatory detention, even when they

   are detained under § 1226(c). See Moore v. Nielsen, No. 418CV01722LSCHNJ, 2019 WL

   2152582, at *9 (N.D. Ala. May 3, 2019) (“[A]n appreciable number of district courts since

   Jennings have ruled that immigrants facing §§ 1225(b) and 1226(c) removal proceedings,

   regardless of their immigration status, enjoy due process rights against prolonged detention.”).

   Since the COVID pandemic struck this country, many district courts facing petitioners like Mr.

   Ali have ruled that the detainees’ constitutional rights supersede the statutory category under

   1226(c) “detention of criminal aliens”. See, e.g., Vazquez Barrera v. Wolf, No. 4:20-CV-1241,

   2020 WL 1904497, at *5 (S.D. Tex. Apr. 17, 2020) (“[T]he Supreme Court has consistently

   allowed for habeas challenges to detention statutorily mandated by the Immigration and

   Nationality Act.”);Valenzuela Arias v. Decker, No. 20 CIV. 2802 (AT), 2020 WL 1847986

   (S.D.N.Y. Apr. 10, 2020) (concluding that the respondents “failed to justify [p]etitoners’

   continued detention in unsafe conditions” and “courts have the authority to order those detained in


                                                   3
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 4 of 9



  violation of their due process rights released, notwithstanding § 1226(c)”); Basank v. Decker, No.

  20 CIV. 2518 (AT), 2020 WL 1481503, at *6 (S.D.N.Y. Mar. 26, 2020) (“[C]ourts have the

  authority to order those detained in violation of their due process rights released, notwithstanding

  § 1226(c)”); Bent v. Barr, No. 19-CV-06123-DMR, 2020 WL 1812850, at *2 (N.D. Cal. Apr. 9,

  2020) (“To the extent that Respondents claim Bent is absolutely prohibited from seeking release

  because he is mandatorily detained under 18 U.S.C. § 1226(c), the court has already rejected

  that argument.”); Ferreyra v. Decker, No. 20 CIV. 3170 (AT), 2020 WL 1989417, at *11

  (S.D.N.Y. Apr. 27, 2020) (“[C]ourts have the authority to order those held in violation of their

  due process rights released, notwithstanding § 1226(c)”); Hernandez v. Wolf, et al., No. 20-cv-

  00617-TJH, (C.D. Ca. April 1, 2020) (“Hernandez’s habeas petition and the relief it seeks from

  this Court are not barred by the fact that he might be subject to mandatory detention pursuant

  to INA § 236(c); Malam v. Adducci et al., No. 20-cv-10829, at *13 (E.D. Mich. April 5, 2020),

  as amended (Apr. 6, 2020) (“Petitioner's continued detention is in violation of the United

  States Constitution, to which 8 U.S.C. § 1226(c) must give way.”).

         Recently, another court in the Southern District confronted the Respondents’ blanket

  claim that mandatory detention per se precludes release. In Portuondo v. Field Office Dir., 20-cv-

  21543-KMW (S.D. Fla. May 7, 2020) ICE refused to release a Cuban man detained at Krome

  who suffered from prostate cancer and was indisputably at high risk of contracting a severe

  case of COVID-19. At a hearing on May 4, 2020, the Government informed Judge Williams

  of ICE's categorical position that it could not release the petitioner because he was in

  “mandatory detention.” See Id. at 2 & 4 n.4. Unpersuaded, Judge Williams court ordered him

  released, noting that ICE has lost this position repeatedly in district courts. See Id. at 6-11.




                                                   4
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 5 of 9



         B. The Eleventh Circuit Decision in Gomez v. United States2 Does Not Preclude
            Release Under the Circumstances of this Case

            In arguing that the Court cannot order Mr. Ali’s release under Gomez, the Respondents

   do not address, much less challenge, Mr. Ali’s point that Respondents have admitted that they

   cannot remedy the conditions that make Krome unsafe for Mr. Ali, as this Court has repeatedly

   ordered them to do. Thus, it is the very fact of Mr. Ali’s detention that puts him at risk of

   contracting COVID-19. Despite the fact that they concede that they cannot change the most

   significant conditions at Krome to allow for the requisite social distancing, Respondents cite

   to Gomez and in Fernandez v. United States, 941 F.2d 1488 (11th Cir. 1991) for the proposition

   that the appropriate relief from prison conditions that violate the Eighth Amendment is to

   require the discontinuance of the improper practices. ECF 281 at 4.3 Yet, this Court has

   repeatedly required the discontinuance of unconstitutional conditions at Krome to little avail.

             From the outset, the Court has observed that ICE has failed to ensure that all detainees

   housed at the three detention centers can practice social distancing. ECF 76 at 6. Further,

   Judge Cooke noted “ICE has flouted its own guidelines by, inter alia, failing to ensure that

   each detainee practices social distancing.” Id. at 8. On May 25, 2020, ICE Officer Lopez-Vega

   reported to the Court that “rearranging furniture to allow for six feet of social distancing may

   not be feasible at detention facilities, where much of the furniture to include bunkbeds and

   benches is bolted to the floor.” ECF 116-2 at ¶ 30. On June 6, in Judge Cooke’s Omnibus

   Order, she observed: “ICE does not deny that social distancing is not possible.” ECF 158 at

   17. Finally, on July 17, Judge Cooke’s Order notes that ICE no longer even responds to the

   detainees’ complaints about the lack of social distancing. ECF 219 at 3. ICE’s admission, tacit

   or explicit, that it cannot employ what is universally regarded as the most significant tool to

   combat COVID-19, has not changed.


   2
       899 F.2d 1124 (11th Cir. 1990)
                                                    5
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 6 of 9




         What has changed dramatically is the spread of the virus in ICE detention, due, no doubt,

  in large measure to the detainees’ inability to social distance. On April 13, when the Verified

  Petition was filed, there were no reported cases in the three facilities. ECF 1 at ¶ 282. The latest

  data provided by ICE states that 156 detainees have tested positive for COVID-19 at Krome,

  with 31 active cases and, recently one person died from COVID-19 at Glades. See ICE

  Guidance on COVID-19 (accessed August 18, 2020), https://www.ice.gov/coronavirus.

  Petitioner’s expert opinion confirms that the most critical means to stop COVID is social

  distancing. ECF 1-2. Decl. of Dr. Shin. On this score, ICE has apparently given up on the most

  effective tool to fight the spread.

         Mr. Ali suffers from depression and liver problems and is a former smoker, which places

  him at an increased risk of serious illness if he were to contract COVID-19. ECF 281-04 at ¶ 16;

  ECF 242-01 ¶ 4; see U.S. Immigration and Customs Enforcement, Enforcement and Removal

  Operation    COVID-19        Pandemic     Response      Requirements      at   9,   (July    28,    2020),

  https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf. While Mr.

  Ali has a criminal history, his crimes were almost all related to an alcohol problem fueled by Post

  Traumatic Stress Disorder (PTSD). And Mr. Ali, who has addressed his mental health issues in

  detention, has now been sober for three years. ECF 242-01 ¶ 2; ECF 281-04 at ¶¶ 14,16. Further,

  Mr. Ali has identified an appropriate sponsor, his United States Citizen sister, who will provide a

  place where he can shelter at home.



   3
     Respondents have also cited to Calley v. Callaway, 496 F.2d 701 (5th Cir. 1974). ECF 255 at 4. The
   Calley court, however, made clear that challenging the fact of conviction is not the only basis for habeas
   relief. Indeed, the Calley court noted several examples of extraordinary circumstances that could justify
   habeas relief including “serious deterioration of the petitioner's health while incarcerated … or
   possibly extraordinary delay in processing a habeas corpus petition.” Calley, 496 F.2d at 702. Rather
   than adding anything new to the legal discussion, the Calley decision supports Mr. Ali’s case.

                                                      6
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 7 of 9



         ICE itself admits that Mr. Ali has COVID-19 risk factors. ECF 281-04 at ¶ 16. Further, ICE

  routinely uses alternatives to detention to release individuals, including the Intensive Supervision

  Appearance Program (ISAP), which allows for monitoring and has achieved success in ensuring

  compliance with deportation proceedings. See Hernandez v. Sessions, 872 F.3d 976, 991 (9th Cir.

  2017) (observing that ISAP “resulted in a 99% attendance rate at all EOIR hearings and a 95%

  attendance rate at final hearings”). Yet there is no indication that ICE considered any alternatives

  to detention when reviewing Mr. Ali’s case. ECF 281-04. Indeed, despite identifying Mr. Ali as a

  vulnerable individual and despite Fraihat, there is no indication ICE considered him for release at

  all.

          At the outset, Magistrate Judge Goodman recommended requiring ICE “to accelerate

   its review of its “Alternatives to Detention” program (or other protocols resulting in detainee

   release) with the goal of substantially increasing the rate and volume of detainees being

   released from the three facilities -- so that the medically-accepted objective of social distancing

   becomes feasible (by, for example, spacing out sleeping arrangements so that detainees are

   not sleeping right over, or immediately next to, other detainees)”. ECF 63 at 69. There is no

   indication that any consideration of alternatives to detention was given in Mr. Ali’s case.

   Moreover, there is no indication that ICE is accelerating a review of its Alternatives to

   Detention Program. The Courts efforts to “compel ICE to release” individuals and “to

   encourage ICE to be reasonable” have not achieved the desired outcome. ECF 69 at 8. Thus,

   Mr. Ali asks this Court to release him.




                                                   7
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 8 of 9



   Respectfully submitted,




      /s Romy Lerner
   ROMY LERNER
   FL Bar No. 116713
   Immigration Clinic
   University of Miami School of
   Law 1311 Miller Drive
   Suite E273
   Coral Gables, FL 33146
   (305) 284-6092, telephone
   (305) 284-6093,
   facsimile
   rlerner@law.miami.edu




                                       8
Case 1:20-cv-21553-MGC Document 291 Entered on FLSD Docket 08/18/2020 Page 9 of 9



                                   CERTIFICATE OF SERVICE

   I hereby certify that on this 18TH dayof August, 2020, I electronically filed the foregoing with
   the Clerk of Court using the CM/ECF system, which will then send a notification of such
   filing (NEF) to all counsel of record.


   /s Romy Lerner

   Romy Lerner




                                                   9
